ORDER
PER CURIAM:
It appearing from representation of counsel at oral argument herein that the dam in question has been constructed and that the acts complained of have been completed prior to entry of the district court’s judgment herein,
Ordered that this cause be remanded to the district court for such further action herein as to that court may appear appropriate.
MR. JUSTICE CASTLES, I would affirm the judgment of the lower court.
MR. CHIEF JUSTICE JAMES T. HARRISON, deemed himself disqualified.